Title: Enclosure IV: Memorial of Pierre Gibault to Arthur St. Clair, 1 May 1790
From: Gibault, Pierre
To: St. Clair, Arthur


            Enclosure IVMemorial of Pierre Gibault to Arthur St. Clair
            Kahokia 1 May 1790.
            The undersigned Memorialist has the Honor to represent to your Excellency.
            That from the Moment of the Conquest of the Illinois by Colo. George Rogers Clark, he has not been backward in venturing his Life on the many Occasions in which he found that his Presence was useful and sometimes necessary. And at all Times sacrificing his Property, which he gave for the Support of the Troops at the same Price that he could have received in Spanish Dollars, and for which, however, he has received only paper Dollars, of which he has had no Information since he sent them addressed to the Commissioner of Congress, who required a Statement of the Depreciation of them at the Belle Rivière in 1783, with an express promise in Reply, that particular Attention should be paid to his Account, because it was known to be no way exaggerated.
            In reality he parted with his Tithes and his Beasts only to set an Example to his Parishioners, who began to perceive that it was intended to pillage them and abandon them afterwards which really took place. The want of seven thousand eight hundred Livres, of which the non-payment of the american Notes has deprived him the use, has obliged him to sell two good Slaves, who would now be the Support of his old age, and for the want of whom he now finds himself dependent on the Public, who altho’ well served, are very rarely led to keep their Promises, except that Part, who employing his Time in their Service, are supported by the secular Power, that is to say, by the civil Government.
            The love of his Country and of Liberty have also led the Memorialist to reject all the advantages offered to him by the Spanish Government. And he endeavored by every means in his Power, by Exertions and Exhortations, and by Letters to the principal Inhabitants to retain every Person under the Dominion of the United States, in Expectation of better Times, and giving them to understand that our Lives and Property being employed twelve Years in the Aggrandisement and Preservation of the Conquests of the United States, would at last receive an Acknowledgment and be compensated by the enlightened and upright Ministers who sooner or later would come to examine into, and relieve us from our sad situation. We begin to see the Accomplishment of these Hopes, under the happy Government of your Excellency, and, as your Memorialist has reason to believe, from  Proofs which would be too long to explain here, one of the Number who has been the most forward in risking his Life and Fortune for his Country.
            He also hopes that his Demand will be listened to favorably. It is this. The missionaries, like Lords, have at all Times possessed two Tracts of Land near this Village, one three Acres in Front which produces but little Hay, three quarters being useless by a great Morass—the other of two Acres in Front, which may be cultivated, and which the Memorialist will have cultivated with Care, and proposes to have a Dwelling erected on it, with a Garden and Orchard, in Case his Claim is accepted. Your Excellency may think perhaps that this might injure some of the Inhabitants, but it will not. It would be difficult to hire them to cause an Enclosure to be made of the size of these Tracts, so much Land have they more than they can cultivate. May it please your Excellency then to grant them to the Memorialist as belonging to the Domain of the United States, and to give him a Concession to be enjoyed in full Propriety in his private Name, and not as to a Missionary and Priest, to pass to his Successor, otherwise the Memorialist, not wishing to labor for others, would not accept it. It is for the Services he has already rendered and those which he still hopes to render as far as Circumstances may offer and he may be capable, and particularly on the Bounty with which you relieve those who stand in need of Assistance, that he founds his Demand. In hopes of being soon of the number of those who praise Heaven for your fortunate arrival in this Country, and who desire your Prosperity in every Thing, your Memorialist has the Honor of being with the most profound Respect Your Excellency’s Mo: obt: & mo. humble Servant
            
              P. Gibault Priest
            
          